DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 07/08/2022. As directed by the amendment: claims 39, 42, 44, 50, and 55 have been amended and claims 1-38, 41, and 46 have been cancelled. Thus, claims 39, 40, 42-45, 47-58 are presently pending in this application.
Specification
The amendment filed 07/08/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “(t)he push force exerted by the advancing component 1006 on the fasteners 126 can be sufficient to engage the fasteners 126 with a cantilever barb, hook, or similar transfer feature such as a projection 806 as illustrated in FIGS. 8, 8A, 8B”. The originally filed specification makes no mention that the projections 806 and the transfer features are the same structure. Furthermore, the original specification describes the transfer features as a cantilever barb or hook and not as a projection. Moreover, the projections 806 are not described as transfer features and are located along the length of the device as opposed to at a proximal end of each storage member. Therefore this amendment is new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal cassettes in claim 46 and transfer features in claims 51 and 55 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Office notes that this objection can be overcome by submitting a new drawing showing the transfer features exactly as described in [0095] or cancelling the claims with the transfer features. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1204a in fig. 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 07/08/2022, with respect to the rejection of claims 39, 40, 42-45, and 47-58 under 112(b) have been fully considered and are persuasive.  The rejection of claims 39, 40, 42-45, and 47-58 under 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 9-10, filed 07/08/2022, with respect to the rejection of claims 39 and 50 under 35 U.S.C. 102 and 103 respectively have been fully considered and are persuasive.  The rejection of claims 39 and 50 under 35 U.S.C. 102 and 103 respectively has been withdrawn. 
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. Applicant argues that the transfer feature is illustrated in fig. 8, 8A, and 8B because [0092] says “FIG. 10 shows a distal end portion of yet another example multi-fire fastener applier in accordance with this disclosure. This multi-fire fastener applier can include a construction of some features and components similar to those discussed with reference to the multi- fire fastener appliers discussed with respect to previous FIGURES” (remarks pg. 7) and [0095] says “The push force exerted by the advancing component 1006 on the fasteners 126 can be sufficient to engage the fasteners 126 with a cantilever barb, hook, or similar transfer feature such as a projection 806 as illustrated in FIGS. 8, 8A, 8B at a proximal end of each storage member 1008a, 1008b, 1008c, and 1008d” (remarks pg. 7). The Office respectfully disagrees. As explained above, the amendment made to [0095] stating “such as a projection 806 as illustrated in FIGS. 8, 8A, 8B” is new matter. Original [0095] states “[t]he push force exerted by the advancing component 1006 on the fasteners 126 can be sufficient to engage the fasteners 126 with a cantilever barb, hook, or similar transfer feature at a proximal end of each storage member 1008a, 1008b, 1008c, and 1008d. Once the fastener 126 engages the transfer feature, the fastener 126 is able to advance to the next most distal storage member until the fastener cartridge 1022 is reached”. There is no indication in the originally filed specification that the projections 806 are the same as the transfer features. The original specification describes the transfer features as a cantilever barb or hook and not as a projection. Furthermore, the projections 806 are not described as transfer features and are located along the length of the device as opposed to at a proximal end of each storage member. Therefore the projections 806 are insufficient to show the transfer features and appropriate correction is still required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“features that facilitates transfer” in claim 45 and “transfer features” in claims 51 and 55; “transfer features” is equivalent to “features for transfer” where “features” is the generic placeholder and “transfer” is the functional language; for examination purpose, the features are being interpreted based on [0095] of the specification as barb or hook and structural equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 39, 40, 42-44, 47-50, and 53-54 are allowed.
Claims 45, 51, and 52 would be allowed if the drawings are amended as described above.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 39, the prior art, alone or in combination, fails to teach or render obvious (in addition to the other limitations of claim 39): the fastener delivery shaft comprising: a sheath; hollow storage members within the sheath, the hollow storage members being configured to receive helical fasteners therein, wherein the hollow storage members are spaced apart from one another by annular spaces. The closest prior art of record includes Sheps et al. (US 2014/0309661 A1) and Levin et al. (US 2010/0001038 A1). 
Sheps teaches the fastener delivery shaft comprising: a sheath 18; hollow storage members 73 within the sheath, the hollow storage members being configured to receive helical fasteners therein (see fig. 16A-16B). Sheps fails to teach wherein the hollow storage members are spaced apart from one another by annular spaces.
Levin teaches the fastener delivery shaft comprising: a sheath 43; hollow storage members 47, the hollow storage members being configured to receive helical fasteners therein (see fig. 4). Levin fails to teach the hollow storage members are within the sheath; the hollow storage members are spaced apart from one another by annular spaces. 
Regarding claim 50, the prior art, alone or in combination, fails to teach or render obvious (in addition to the other limitations of claim 50): the fastener delivery shaft comprising: a fastener cartridge comprising a plurality of internal threads; hollow storage members proximal of the fastener cartridge, wherein the hollow storage members are spaced apart from one another by annular spaces. The closest prior art of record includes Sheps and Levin.
Sheps teaches the fastener delivery shaft comprising: a fastener cartridge; hollow storage members proximal of the fastener cartridge (see fig. 16A-16B). Sheps fails to teach wherein the hollow storage members are spaced apart from one another by annular spaces.
Levin teaches the fastener delivery shaft comprising: a fastener cartridge (distal link 47) comprising a plurality of internal threads (see fig. 4); hollow storage members (proximal ones of 47) proximal of the fastener cartridge (see fig. 4). Levin fails to teach the hollow storage members are spaced apart from one another by annular spaces. 
Regarding claim 55, the prior art, alone or in combination, fails to teach or render obvious (in addition to the other limitations of claim 55): applying a push force to the helical fastener from the advancement component to engage the helical fastener with a transfer feature at a proximal end of the proximal storage member; and advancing the helical fastener from the proximal storage member to one or more distal storage members distal of the proximal storage member. The closest prior art of record includes Sheps and Levin which both fail to teach applying a push force to the helical fastener from the advancement component to engage the helical fastener with a transfer feature at a proximal end of the proximal storage member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The Office notes that multiple attempts were made to contact applicant’s representative to resolve the outstanding issues. However, applicant’s representative couldn’t be reached.
This application is in condition for allowance except for the following formal matters: 
Specification objection;
Drawing objection.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771